 PLANTERS PEANUTSPlanters Peanuts, a Division of Standard Brands, Inc.and International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,Local Union No. 373. Case 26-CA-6268June 10, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 23, 1977, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.i The General Counsel excepted to the finding by the AdministrativeLaw Judge that at the time Respondent discharged employee Diana McTyreit was under no special union pressure, such as a pending or potentialelection. The record demonstrates, however, that there was a great deal ofinterest in organizing the plant, employees distributed union authorizationcards, and the Union had handbilled the plant, all to the knowledge of theRespondent. Nevertheless, this evidence does not affect our decision toadopt the conclusions of the Administrative Law Judge.2 The General Counsel also excepted to the failure of the AdministrativeLaw Judge to make an independent conclusion as to whether theRespondent violated Sec. 8(aX3) by suspending McTyre for removal of anarticle from the company bulletin board. The Board has considered thesuspension separately and has concluded that the General Counsel did notdemonstrate by a preponderance of the credible evidence that Respondentsuspended McTyre for a discriminatory reason. Although no specific ruleproscribed unauthorized removal of articles from the bulletin board, theRespondent could lawfully suspend McTyre based on its concern, fosteredby previous unauthorized removals, that such conduct by employees couldsubject the Respondent to legal liability. The mere fact that the Respondentdid not foresee that it would encounter problems regarding unauthorizedremoval of articles from its bulletin board and, consequently, did not issue aplant rule proscribing such conduct is insufficient in itself upon which tobase a conclusion that the Respondent discriminatorily suspended McTyrein violation of Sec. 8(aX3) and (I) of the Act. See Floors, Inc.. 158 NLRB848, 859 (1966).3 The General Counsel has filed a motion to consolidate Cases 26-CA-6315 and 26-RC-5326 with this case. Insofar as those cases arise fromconduct unrelated to the instant case, and since two separate hearings havealready been held and Decisions issued by different Administrative LawJudges, we find that consolidation at this point would not effectuate the230 NLRB No. 25purposes of the Act. Accordingly, the Board orders that the motion toconsolidate be, and it hereby is, denied.DECISIONKARL H. BUSCHMANN, Administrative Law Judge: Thiscase was heard before me in Fort Smith, Arkansas, onNovember 10, 1976. The complaint was issued on Septem-ber 24, 1976, pursuant to a charge filed on August 9, 1976,by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No,373. The complaint alleges that the Respondent, PlantersPeanuts, violated Section 8(aXl) and (3) of the NationalLabor Relations Act, as amended. The Respondent,admitting jurisdictional and certain other allegations,denied the commission of the alleged unfair labor practic-es. Briefs have been filed by both counsel for the GeneralCounsel and counsel for Respondent and have been dulyconsidered.Upon the entire record, including my observation of thewitnesses, I make the following findings of fact andconclusions of law:FINDMNGs OF FACTSince January 5, 1976, Respondent Planters Peanuts hasengaged in business in Arkansas and maintained an officeand a production facility in Fort Smith, Arkansas, for theprocessing and packaging of salted nuts.' Because Respon-dent's operation had just commenced in January 1976, thenumber of employees has steadily increased from an initialfew to 400 at the time of the hearing. In July 1976 therewere approximately 350 workers.All employees are hired for an initial 90-day probation-ary period. In 1976, the first year of operation, approxi-mately 90 employees were terminated by the Company forunsatisfactory performance during their probationaryperiod of employment.Diana McTyre began her employment with Respondenton May 10, 1976, serving as a packer in the Southern Bellepackaging department. On June 14, 1976, at her request,she was transferred to the job of linegrader, with asubstantial pay increase, in the quality control departmentwhere she worked until the time of her discharge in earlyAugust 1976.Quality control linegraders were assigned to either of twofunctions, packaging or processing. McTyre's job, as apackaging linegrader, was to check the weight and thecondition of the packages, to draw samples from the line,to test the torques of the caps, the vacuums on the cans, theexpiration dates on the packages, and to check theaccuracy of the weights on the operators' equipment.Packaging linegraders worked on the first floor in thepackaging department.Processing linegraders worked on the second floor closeto the processing operation. Because a separate laboratorywas not yet constructed, their tables and equipment weretemporarily located in the breakroom which processingThe complaint alleges, the answer admits, and I find that Respondent isnow, and has been at all times material, an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act. Also the Union is now.and has been at all times material, a labor organization within the meaningof Sec. 2(5) of the Act.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees also used for relaxation. Bryan McAllister, thesupervisor of the processing department, continuallycomplained to Morris E. Boren, the plant manager, aboutthe congested condition of the breakroom.In anticipation of employees' vacation times, DanielBoone, quality control manager, attempted to cross-trainprocessing and packaging linegraders. On July 22, McTyreworked the first half of her shift in processing qualitycontrol on the second floor, while McCubben, a processinglinegrader, worked in packaging quality control on the firstfloor. That evening, McTyre worked with Rita Smith whohad been a quality control linegrader since September1975. The two engaged in a conversation about unionrepresentation with several processing employees who wereon their break, including Claude Thomas and DavidFleming. Thomas and Fleming argued against the Union,while McTyre and Smith defended the Union. Thediscussion became spirited and lively. During this argu-ment McTyre accused Thomas of being stupid for beingagainst the Union. She further told him that she had beenfired from her last job for union activities and had noobjection to being fired from this job for the same reasons.In addition, McTyre repeatedly asked Fleming to sign aunion authorization card though he consistently refused todo so. She also told him that she had been fired from herlast job for union activities. She then asked his name andwrote it in a "little notebook" saying that if she was fired hewould go to court.Both Thomas and Fleming were irritated by thisdiscussion and felt harassed by Smith and McTyre. Theyreported the matter to their supervisor, McAllister. Thomascomplained that he did not appreciate McTyre calling himstupid. John Ruston, another processing employee, alsoreported the matter to McAllister and confirmed thatFleming had been very upset by the discussion.The discussion was not an isolated instance of unionactivity at Respondent's plant. Since early 1976 there hadbeen union organizing activities by the Union and otherlabor organizations at the plant. McTyre herself had signeda union authorization card, attended one union meeting,and solicited support of other employees. McTyre was oneamong numerous other employees who were active inunion organizing activities.Supervisor McAllister's prior dissatisfaction with thecrowded condition of the breakroom had increasedbecause of the complaints which he had received fromFleming and Thomas. He requested Plant ManagerBoren's permission to move the quality control tables andequipment from the breakroom to a location where itwould not be damaged until the morning. The followingworkday the equipment was moved to the end of thecooker line in the center of the processing area.Boone explained the change to all quality controlpersonnel, stating that complaints about harassment ofprocessing personnel had been the reason for the shift. Hetold them that they could discuss any matter they wished,including the Union, but not during working time. McTyretestified that Boone told her that union solicitation waspermissible on her own time. No employee was disciplinedfor the incident.On the evening of July 30, McTyre was in the cafeteriaduring her meal break. Discovering an article concerningthe Union on the bulletin board, she removed the newsarticle from the bulletin board in order to read it whilesitting down. McAllister immediately approached her andinquired whether she knew that it was in violation ofcompany policy to remove any article from the bulletinboard. He asked her to accompany him and anotheremployee, Ruston, to Boren's office. McAllister, however,was not certain whether there was a company rule againstremoval of articles from the bulletin board. Rustonobtained a copy of the employee handbook but neither wasable to find such a rule. McAllister then decided to checkwith someone higher up in management. He was unsuc-cessful, however, in reaching anyone from managementand therefore asked McTyre to return to work.Eventually McAllister was able to contact Boone andPerceful, the personnel manager. Boone requested McTyreto come to Perceful's office. There, McTyre admitted thatshe had removed the article from the bulletin board.Perceful reminded McTyre that she, like anyone else,should stand while reading items on the board and that herremoval of the item was in violation of company policy.Perceful finally suspended McTyre until further notice.Prompted by this incident, Perceful and Boone proceededto discuss McTyre's job performance generally as aprobationary employee.During the discussion, Boone was especially critical ofMcTyre's mistakes in quality control involving twoincidents. On July 22, linegraders McTyre and McCubbenhad failed to discover that incorrect weights were placed onpackages in 700 cases of pecan chips. As a result, allpackages (12 in each case) had to be opened andrepackaged. On July 29, McTyre interrupted a meetingbetween Boone, Boren, and others and reported that theline operator on duty had the machine set on an incorrectweight. In the ensuing discussion it became clear, however,that it was McTyre who was in the error, because she hadassumed that 3.125 ounces was equal to 3-1/4 ounces.These episodes concerned Boone because McTyre did nothave the essential understanding of decimals and fractions.During the same discussion, Perceful expressed her beliefthat McTyre had not lived up to company regulations.These rules which are in the record are very explicit andexplain in detail proper dress and grooming for allemployees. Perceful had found McTyre on occasion withher shirttail out, without a required hair net, and braless.Both Perceful and Boone agreed to recommend thatMcTyre be discharged.Perceful and Boone met with Boren the followingMonday, August 2, to submit their recommendationconcerning McTyre. Boren agreed with their recommenda-tion to dismiss her. Boren testified that McTyre's inabilityto deal with decimals and fractions weighed most signifi-cantly in his decision to discharge McTyre. He himself hadobserved several infractions of company rules by McTyreand had been present during the controversy whichMcTyre had with Boone about the correct weight. Theaccumulation of incidents led to his decision to fire her.On Friday of that week, August 6, McTyre returned tothe plant to collect a paycheck. At that time Perceful told132 PLANTERS PEANUTSMcTyre that she had made attempts to contact her andinform her that she was fired. Perceful said that there was aletter in the mail stating that she was discharged because ofunsatisfactory performance as a probationary employee.AnalysisAlthough the law recognizes an employer's right to takedisciplinary action against an employee for good causerelated to the maintenance of order and efficiency in hisplant, Section 8(a)(3) of the Act prohibits an employer's"discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage ordiscourage" union activity. Accordingly, the question iswhether Respondent's discharge of McTyre was motivatedin whole or in part by her union support or whether it wasmerely the discharge of an employee who had failed tomeet the requirements of her probationary status. Consid-ering that the facts surrounding the discharge are notseriously disputed, the evidence must be weighed andinferences drawn from a reliance on circumstantial anddirect evidence and less on credibility resolutions.The record shows that Diana McTyre had engaged inunion activity and was known as a union supporter. Morespecifically, she had signed a union card, she attended aunion meeting, and she spoke to fellow employees aboutthe Union. But there were other employees who similarlysupported the Union. For example, Rita Smith, hercoworker, had engaged in union activity to the same extentas McTyre. Yet there are no allegations that any otherunion advocate was fired or disciplined because of anyunion activity. Indeed, there are no allegations of anyindependent charges under Section 8(a(1) of the Act andthere is no evidence of any union animus in the record.Respondent, in discharging McTyre, acted at a timewhen it was under no special pressure, such as a pending orpotential election. Respondent made no antiunion state-ments; rather Respondent, by its agent Boone, told theemployees that they were free to discuss and solicit onbehalf of the Union in their free time. In short, the recordcontains no indicia of a motive which would link McTyre'sunion activity to her discharge.On the other side of the spectrum, Diana McTyre was aprobationary employee who at the time of her dismissalhad worked with the Company barely 90 days. Thedischarge of a probationary employee is not subject to thesame scrutiny as that of an employee with a long history ofservice for the employer. For example, in Federal PacificElectric Company, 195 NLRB 609 (1972), the Board foundno violation of Section 8(a)(3) because the employer had abusiness justification for the discharge, despite the fact thatthe probationary employee was an active union adherentand that the Company had committed independent Section8(a)(l) violations.On at least two occasions, as a quality control linegrader,McTyre made mistakes with respect to weights. Less than 2weeks before the decision to discharge her, McTyre hadfailed to discover that incorrect weights were placed onpackages in 700 cases of pecan chips. Only 4 days prior tothe decision to discharge her, McTyre instructed a lineoperator to change the weight setting on his machine basedon her misunderstanding that 3.125 ounces was the same as3-1/4 ounces. The failure of a quality control linegrader todiscover mistakes as to weights is potentially a seriousmatter for Respondent. Because the accuracy of weightsmarked on packages is subject to Federal regulation,incorrect weights could subject Respondent to legalliability by the appropriate Federal agency. Even when, ashere, a mistake as to weights is discovered prior toshipment, packages have to be reopened and repackaged atconsiderable expense to the Company. Accordingly,Respondent's concern with McTyre's ability to performthis aspect of her job was reasonable.General Counsel argues that McTyre was "ultimatelyfired for the simple act of removing, to read, a document."If this were true, I would agree with him that the dischargecould be argued to constitute a pretext. But the recordshows otherwise. It shows that the removal of the antiunionposter from the bulletin board initially prompted McTyre'ssuspension and triggered a review of McTyre's entire jobperformance as a whole. But her discharge was due to avariety of factors, not the least of which was her inability tomonitor the weights.While it is true that the Company had no rules governingthe removal of items from the bulletin board, the recordshows that Respondent's personnel manager, Perceful, hadbeen very concerned about the removal of documents fromthe bulletin board in the past which, according to hertestimony, had subjected the Company to fines. In anycase, Respondent's witnesses, including Perceful, were inagreement that this incident standing alone would not haveresulted in her discharge.General Counsel also treats McTyre's violations of dressand grooming rules as trivial, suggesting that she "permit-ted a few strands of hair to fall on her neck." Yet theCompany's rules in this regard are quite specific and,considering that Respondent is a food processor, theserules have a reasonable basis.I also do not agree with General Counsel that theremoval of the quality control station from the breakroomwas union motivated. Management had long been dissatis-fied with the location of the "Q.C." station in thebreakroom. Further, it was not that McTyre madeprounion remarks which became a point of irritation toseveral employees, but the manner in which she accusedher coworkers. The move of the work station, therefore,was not made in an attempt to discourage prounionstatements, but it was prompted by management's concernfor improved working conditions for its employees. Finally,McTyre was not treated disparately from other employees.It was common practice for this Employer to dischargenumerous probationary employees. In the first 10 monthsof the plant's operation 90 probationary employees weredismissed; that is roughly one-fourth of the total workforce. It appears that the Employer was consistently androutinely far from lenient in evaluating employees duringtheir probationary periods. For example, in Hadco-Tiffin, aDivision of A-T-O, Inc., 198 NLRB 820 (1972), a proba-tionary employee's discharge was held not to violate theAct. The Board considered it important that there was noanimus against the Union, that the employee was aprobationary employee, and that there was no evidence ofdisparate treatment by the employer. For the foregoing133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons, it is my conviction that McTyre was not subjectedto unlawful discriminatory treatment by her Employer.CONCLUSIONS OF LAW1. Planters Peanuts is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.373, is a labor organization within the meaning of Section2(5) of the Act.3. The General Counsel has failed to show by apreponderance of the evidence that Respondent PlantersPeanuts violated Section 8(aX)(I) and (3) of the Act.ORDER2I recommend that the complaint be dismissed in itsentirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.134